Mr. Justice Fisher
delivered the opinion of the court.
This case was before this court at its October term, 1852, and its merits were then settled in considering the demurrer to the bill. 24 Miss. R. 665.
No new question has since arisen requiring notice. While the bill was pending in the court below, a motion was made in the circuit court of Monroe county, to enter a satisfaction of the judgment, the benefit of which is claimed by the complainant. The circuit court sustained the motion and caused a satisfaction to be entered. The complainant being no party to said proceeding, cannot be affected thereby, and it must be treated as to him as null and void. It may be necessary to move or petition the circuit court to award execution ; but this will only operate as a delay, and not to defeat the complainant’s right. The execution will issue in the name of the plaintiff at law, indorsed for the benefit of the complainant, under the operation ■of the decree.
The decree will be modified in this court, declaring the entry of satisfaction of the judgment of the circuit court of Monroe county, sought to be enforced for the benefit of the complainant, as void, and to form no impediment to the complainant’s enforcement of the same.
In all other things affirmed.